Citation Nr: 1028079	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to April 
1980, from January 1981 to December 1986, and from February 2003 
to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for residuals of a 
right ankle fracture and assigned a 20 percent disability rating, 
effective from November 2003.  The case was subsequently 
transferred to the RO in Houston, Texas.  
 
In March 2010, the Veteran was scheduled to appear at a hearing 
before a Veterans Law Judge in San Antonio, Texas.  Subsequently, 
the RO was made aware that the Veteran's current address was more 
convenient to Houston, Texas.  Consequently, the hearing was 
rescheduled for June 2010 in Houston, and notice of the new 
hearing date and location was sent to the Veteran in a letter 
dated May 2010.  However, he failed to appear and did not file a 
motion for a new hearing date following his failure to appear at 
the June 2010 hearing or otherwise respond to the May 2010 notice 
letter.  As such, the case will be processed as if the Veteran 
withdrew his request for a hearing.  38 C.F.R. § 20.704(d) 
(2009).

In June 2006, the Veteran requested that his claim for 
service connection for hearing loss be reopened.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's residuals of a right ankle fracture are 
manifested by osteochondritis dissecans superior and medial to 
the talus, causing severe limitation of motion due to pain, 
fatigue, weakness, and lack of endurance.

2.  The Veteran's residuals of a right ankle fracture are not 
manifested by ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for 
service connected residuals of a right ankle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 
5270-74 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b); See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for residuals of a 
right ankle fracture.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven.  As 
such, section 5013(a) notice is no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Therefore, as the notice that was provided in November 2003, 
before service connection was granted, was legally sufficient, 
VA's duty to notify in this case has been satisfied.  The Veteran 
was also sent a Dingess letter in March 2006, and his claim was 
readjudicated in a February 2007 statement of the case and 
October 2009 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding the duty to assist, the RO has obtained the Veteran's 
private records and  service records and provided him a VA 
examination in December 2003.  The Veteran was scheduled for a 
subsequent examination in September 2009, but failed to appear.  
He provided no explanation for his failure to appear for that 
examination.  As here, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be rated 
based on the evidence of record.  See 38 C.F.R. § 3.655 (2009).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing the 
facts pertinent to the issues on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.


II.  Increased Rating

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. 
§ 4.1.  An evaluation of the level of disability present includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the claim of the claim 
- a practice known a "staged rating."   

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers 
all information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  Consequently, the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion should 
be considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction with 
the diagnostic code provisions predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that a higher rating is warranted for his 
right ankle disability, currently rated at 20 percent disabling 
under Diagnostic Code 5271, which evaluates limitation of motion 
of the ankle.  Under this diagnostic code, moderate limitation of 
motion warrants a 10 percent rating, while marked limited motion 
of the ankle warrants a 20 percent rating.  A 20 percent rating 
is the highest possible schedular rating under Diagnostic Code 
5271. 

The schedule of ratings does not define the terms "moderate" 
and "marked."  Rather than applying a mechanical formula to 
make a determination, the Board evaluates all of the evidence 
such that decisions are "equitable and just."  38 C.F.R. § 4.6.  
However, the Board notes that that the average normal range of 
motion in the ankle is 0 to 20 degrees of dorsiflexion and 0 to 
45 degrees ankle plantar flexion.  See 38 C.F.R. § 4.71a, Plate 
II.  

Here, the VA examiner and the Veteran's private physician both 
determined that the Veteran suffered from severe limitation of 
motion due to an osteochondritis dissecans superior and medial to 
the talus, causing pain, fatigue, weakness, and lack of 
endurance.  See December 2003 VA Examination, March 2006 
Statements by Dr. Sabrin.  Upon VA examination in December 2003, 
the Veteran had only 5 degrees of dorsiflexion and 5 degrees of 
plantar flexion.  This degree of limitation of motion combined 
with the competent descriptions of the extent of the Veteran's 
limitation of motion provided by the medical experts of records 
shows that the Veteran is entitled to a 20 percent rating under 
Diagnostic Code 5271, the highest possible rating under this 
diagnostic code.  

Higher disability ratings of 30 and 40 percent are possible under 
Diagnostic Code 5270 with evidence of ankylosis; however, the 
December 2003 VA examiner specifically noted that no ankylosis 
was present.  In March 2006, Dr. Sabrin recommended surgical 
intervention and it was noted that the Veteran wished to proceed 
with surgery, but planned to delay it until June.  However, in 
his February 2007 Form 9 the Veteran indicated that he had not 
had his ankle fused because he only worked part time and could 
not take the required 6 to 8 weeks off.  Again, VA scheduled the 
Veteran for a more recent VA examination in September 2009, but 
he failed to appear.  The Board notes that "[T]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Therefore, given that the Veteran has already been granted the 
maximum schedular rating of 20 percent for limitation of motion 
under Diagnostic Code 5271, and Diagnostic Code 5270 is 
inapplicable, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a disability rating 
in excess of 20 percent at any time during the appellate period.   

Additionally, regulations concerning functional loss are not 
applicable to increase the disability rating where a disability 
is rated at the maximum level provided by the diagnostic code 
under which it is rated, as is the Veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to the 
extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a 
Veteran has received less than the maximum evaluation"); see 
also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 
consideration of functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum disability 
rating available for limitation of motion).  Therefore, because 
the Veteran is receiving the maximum schedular evaluation under 
Diagnostic Code 5271, an increased disability rating based on 
functional loss is not available.  As such, a higher disability 
rating based on functional loss due to pain pursuant to 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's residuals of a right 
ankle fracture  are not shown to cause any impairment that is not 
already contemplated by the rating criteria.  Diagnostic Code 
5271 contemplates pain and limited motion; therefore, the Board 
finds that the rating criteria reasonably describe his disability 
and referral for consideration of an extraschedular rating is not 
warranted in this case.  


ORDER

Entitlement to an initial evaluation higher than 20 percent for 
residuals of a right ankle fracture is denied.
 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


